Exhibit 99.1 Tower Holdings,Inc. and Subsidiaries and Lineage Therapeutics,Inc. Combined Financial Statements As of December31, 2013 and 2012 and for the Three Years in the Period Ended December 31, 2013 Tower Holdings, Inc. and Subsidiaries and Lineage Therapeutics, Inc. Index December31, 2013 and 2012 and for the Three Years in the Period Ended December 31, 2013 Page(s) Independent Auditor’s Report 1–2 Combined Financial Statements Balance Sheets 3 Statements of Income 4 Statements of Stockholders’ Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7–25 Independent Auditor’s Report To the Board of Directors and Stockholders of Tower Holdings,Inc. and Lineage Therapeutics,Inc. We have audited the accompanying combined financial statements of Tower Holdings,Inc. and Subsidiaries and Lineage Therapeutics,Inc., which comprise the combined balance sheets as of December31, 2013 and 2012, and the related combined statements of income, stockholders’ equity, and cash flows for each of the three years in the period ended December 31, 2013. Management’s Responsibility for the Combined Financial Statements Management is responsible for the preparation and fair presentation of the combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on the combined financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America . Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the Company’s preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companies’ internal controls. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. PricewaterhouseCoopers LLP, One North Wacker, Chicago, IL 60606 T: (312) 298 2000, F: (312) 298 2001, www.pwc.com/us O pinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of Tower Holdings,Inc. and Subsidiaries and Lineage Therapeutics,Inc. at December31, 2013 and December31, 2012, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2013 in accordance with accounting principles generally accepted in the United States of America . Chicago, IIIinois
